Conviction for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
The facts are very short and seem to amply support the verdict and judgment. Appellant briefs the question of the reception of evidence by the jury otherwise than from the witnesses. The bill sets out that a case of malt liquor which came from appellant's house was opened in the presence of the jury by the sheriff when on the witness stand and that the officer took some of the bottles and held them up in view of the jury while testifying. It is further stated that later, and after the evidence had closed, the sheriff and one or two members of the jury took from said case a bottle or two of the liquid and held it up toward the light and smiled. Upon objection by appellant the bottles were put back in the case and the lid closed. The case and contents had not been formally offered in evidence. Nothing in this bill supports the conclusion of misconduct such as could have resulted in or caused any injury. Appellant admitted that he made the beer in question and a physician who analyzed some of it said that it contained eight per cent alcohol by volume. Appellant did not deny the fact that the liquor exhibited by the sheriff and that analyzed by the physician was made by him, but on the contrary admitted that he did make same but used it for medicine and for his own use. The jury gave him the lowest penalty. *Page 313 
The irregularities of the affidavit for search warrant appear to have been such that probably the objection should have been sustained to testimony as to what was found by use of the search warrant, but in view of the fact that appellant took the stand and testified that he made the liquor which was found by the officers, and that it was his, under many opinions recently rendered by this court the reception of the evidence as to what was found was thereby rendered harmless.
No error appearing, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.